DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the encoder is operable to encode” and “the decoder is operable to decode” in claims 17 and 26 respectively.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-19, 25-28 and 31-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 17, 26, 33-34 is/are rejected under 35 U.S.C. 103(a)(2) as being unpatentable under Pu et al. (US2015/0264363) in view of Guo et al. (US2015/0016501).
To claim 1, Pu teach a method of encoding input data to generate corresponding encoded data, wherein the method includes encoding the input data into a plurality of symbols in the encoded data, wherein the plurality of symbols represent data as defined by the input data and at least one palette included in the encoded data, 
characterized in that the method further includes compressing palette entry values of each of the at least one palette into a corresponding compressed palette for inclusion into the encoded data (paragraphs 0090-0094), and arranging the palette entry values of each of the at least one palette according to a specific order in a consecutively adjacent manner within the encoded data (paragraphs 0030, 0095, 0115), the specific order allowing a decoder device to deduce indices corresponding to the palette entry values (paragraph 0157).
But, Pu do not expressly disclose lossless compression.
However, Pu does teach HEVC coding application (paragraphs 0028-0029) that comprises lossless compression.
	Guo teach encoder and decoder may perform palette-based coding may use lossless coding (paragraphs 0111, 0162, 0177, 0210, 0216).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Guo into the method of Pu, in order to apply lossless compression by design preference.

To claim 10, Pu and Guo teach a method of decoding encoded data to generate corresponding decoded data (as explained in response to claim 1 above).

To claim 17, Pu and Guo teach an encoder for encoding input data to generate corresponding encoded data (as explained in response to claim 1 above).

To claim 26, Pu and Guo teach a decoder for decoding encoded data to generate corresponding decoded data (as explained in response to claim 1 above, 206 of Fig. 3).

To claim 33, Pu and Guo teach a codec (as explained in responses to claims 17 and 26 above).

To claim 34, Pu and Guo teach a computer program product comprising a non-transitory computer-readable storage medium having computer-readable instructions stored thereon, the computer-readable instructions being executable by a computerized device (as explained in response to claim 33 above).


Alternatively
Claim(s) 1-2, 6-7, 9-11, 13-18, 25-27, 31-34 is/are rejected under 35 U.S.C. 103(a)(2) as being unpatentable under Ishikawa (US2005/0276489) in view of Pu et al. (US2015/0264363) and Chen et al. (US2008/0144952).
To claim 1, Ishikawa teach a method of encoding input data to generate corresponding encoded data (Fig. 1), wherein the method includes encoding the input data into a plurality of symbols in the encoded data, wherein the plurality of symbols represent data as defined by the input data and at least one palette included in the encoded data (Fig. 7), 

But, Ishikawa do not expressly disclose lossless compression.
	Pu further clarifies said obviousness that encoder encodes palette entries in a particular order (paragraphs 0030, 0095, 0115), which allows decoder to deduce indices corresponding to the palette entries (paragraph 0157), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Ishikawa for enabling proper palette decoding. 
	Chen teach a method of encoding input data to generate corresponding encoded data, wherein the method includes encoding the input data into a plurality of symbols in the encoded data, wherein the plurality of symbols represent data as defined by the input data and at least one palette included in the encoded data using lossless compression (Fig. 4, paragraphs 0113-0124, compressed/encoded RIP output comprises encoded edge data, palette, and image data; paragraphs 0140-0142, lossless compression of palette map).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Chen into the method of Ishikawa and Pu, in order to apply lossless compression by design preference.



To claim 17, Ishikawa, Pu and Chen teach an encoder for encoding input data to generate corresponding encoded data (as explained in response to claim 1 above).

To claim 26, Ishikawa, Pu and Chen teach a decoder for decoding encoded data to generate corresponding decoded data (as explained in response to claim 1 above, 206 of Fig. 3).

To claim 33, Ishikawa, Pu and Chen teach a codec (as explained in responses to claims 17 and 26 above).

To claim 34, Ishikawa, Pu and Chen teach a computer program product comprising a non-transitory computer-readable storage medium having computer-readable instructions stored thereon, the computer-readable instructions being executable by a computerized device (as explained in response to claim 33 above).



To claims 2, 11, 18 and 27, Ishikawa, Pu and Chen teach claims 1, 10, 17 and 26.
Ishikawa, Pu and Chen teach characterized in that the method further includes generating the corresponding compressed palette by compressing one channel or channels of a given palette: (i) in an interleaved format; (ii) in a planar format; or (iii) in a format that indicates different index 

To claim 5, Ishikawa, Pu and Chen teach claim 1.
Ishikawa, Pu and Chen teach characterized in that the method includes communicating the plurality of symbols via a communication channel that is employed for communicating the compressed at least one palette (as shown in 104 of Fig. 3 of Chen).




Claims 6-7, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US2005/0276489) in view of Pu et al. (US2015/0264363), Chen et al. (US2008/0144952) and Owen (US2010/0214577).
To claim 6, Ishikawa, Pu and Chen teach claim 2.
Chen teach characterized in that the method includes employing at least one entropy-encoding method to compress the one channel or channels in the interleaved format (paragraph 0191, zig-zag order is obviously considered as interleaved).
Owen further teach a computer-implemented method of encoding image data as indexed red-green-blue (RGB) data for printing comprising selecting a pixel array, e.g., planar data or interleaved data (paragraphs 0008-0012), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Ishikawa, Pu and Chen for recognizing input implementation format. 

To claim 13, Ishikawa, Pu and Chen teach claim 11.
Ishikawa, Pu, Chen and Owen teach characterized in that the method includes employing an inverse of at least one entropy-encoding method employed to decompress the compressed at least one palette (paragraph 0200 of Chen), when the one channel or channels are compressed in the interleaved format (as explained in response to claim 6 above, wherein interleaved format and planar format would be a binary choice of implementation preference, which would have been obvious to one of ordinary skill in the art to try in implementation).

To claim 7, Ishikawa, Pu and Chen teach claim 2.
Ishikawa, Pu, Chen and Owen teach characterized in that the method includes employing at least one entropy-encoding method to compress the one channel or channels together or separately in the planar format (as explained in response to claim 6 above).

To claim 14, Ishikawa, Pu and Chen teach claim 11.
Ishikawa, Pu, Chen and Owen teach characterized in that the method includes employing an inverse of at least one entropy-encoding method employed to decompress the compressed at least one palette (paragraph 0200 of Chen), when the one channel or channels are compressed in the planar format (as explained in response to claim 6 above, wherein interleaved format and planar format would be a binary choice of implementation preference, which would have been obvious to one of ordinary skill in the art to try in implementation).


Claims 3, 12, 19, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US2005/0276489) in view of Pu et al. (US2015/0264363), Chen et al. (US2008/0144952) and Kim et al. (US2007/0025631).
To claims 3 and 19. Ishikawa, Pu and Chen teach claims 2 and 18.
But, Ishikawa, Pu and Chen do not expressly disclose characterized in that the method includes generating the corresponding compressed palette pursuant to (i) to (iii) in a format depending upon content and/or data structure present in the input data, during encoding of the input data. 
However, using different coding options depending on property of the input data is a basic concept for data compression, which would have been obvious to one of ordinary skill in the art.
	Kim teach a system with variable block transform, including encoding/decoding using such variable block transforms, where a transform block size can be varied adaptively according to given video characteristics, e.g., a corresponding detected color format or characteristics of each component of received image information, e.g., for video coding, thereby improving compression efficiency in video data compression (paragraphs 0007, 0018), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method and apparatus of Ishikawa, Pu and Chen, in order to achieve the best coding result.

To claims 12 and 28, Ishikawa, Pu and Chen teach claims 11 and 27.
Ishikawa, Pu, Chen and Kim teach characterized in that the method includes generating decompressed palette pursuant to (i) to (iii) in a format during decoding of the encoded data (as explained response to claim 3 above, in an inverse process).


Claims 9, 15-16, 25, 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US2005/0276489) in view of Pu et al. (US2015/0264363), Chen et al. (US2008/0144952) and Sun et al. (“AHG10: A triplet palette mode combining JCTVC-P0108 and JCTVC-P0198”, JCTVC-Q0083).
To claim 15, Ishikawa, Pu and Chen teach claim 11.
But, Ishikawa, Pu and Chen do not expressly disclose characterized in that the method includes generating the given palette from the different index values for each of the channels and the availability information indicative of the combinations of index values used in the given palette.
	Sun teach a triplet palette records the combinations and is a color index table of triplets of sample value indices of different color components, wherein major sample values of each color component are indexed by a palette of the color component, and the encoder chooses several most representative combinations from each of the three color components based on the sample values in the three-component-wise palettes (pages 2-3, section 2.1.1), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method and apparatus of Ishikawa, Pu and Chen, in order to implement as an alternative.

To claim 31, Ishikawa, Pu and Chen teach claim 27.
Ishikawa, Pu, Chen and Sun teach characterized in that the decoder is operable to generate the given palette from the different index values for each of the channels and the availability information indicative of the combinations of index values used in the given palette (as explained in response to claim 15 above, in an inverse process).

To claims 9, 16, 25 and 32, Ishikawa, Pu and Chen teach claims 2, 11, 18 and 27.
But, Ishikawa, Pu and Chen do not expressly disclose characterized in that the availability information is represented by way of at least one of: ordinal numbers of used or unused combinations, bits.
	Sun teach availability information is represented using bits (e.g., encoding) as well as using ordinal numbers (e.g., indexed) in used combinations (pages 2-8, section 2.1), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method and apparatus of Ishikawa, Pu and Chen, in order to encode information by design preference.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US2005/0276489) in view of Pu et al. (US2015/0264363), Chen et al. (US2008/0144952) and Jacob et al. (US2011/0038408).
To claim 4, Ishikawa, Pu and Chen teach claim 1.
But, Ishikawa, Pu and Chen do not expressly disclose characterized in that the method includes communicating the plurality of symbols via a communication channel that is different to a communication channel that is employed for communicating the compressed palette.
 	Jacob teach palette information may be transmitted either multiplexed with image stream data or sent by a separate channel (paragraph 0063), which would have be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate .



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        November 17, 2021